Citation Nr: 1500037	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  07-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to March 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009 the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing in Waco, Texas.  A transcript of that hearing is of record.

In a decision in July 2011, the Board denied the issue of entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion to Vacate and Remand the July 2011 Board decision.  In an Order dated in July 2012, the Court granted the parties' motion.

In March 2013 the Board remanded the matter, and the case has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board's March 2013 Remand, the Veteran was examined for VA purposes in May 2013 and May 2014.  The examination reports, however, do not reflect the combined level of impairment the Veteran's service connected disabilities produce, as noted by the Veteran's attorney.  This should be sought on remand.  

Also on remand, any outstanding VA treatment records dated after August 2014 should be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated after August 2014.

2.  Send the claims file for review (preferably by a vocational rehabilitation specialist) and an opinion regarding the combined effect of the Veteran's service-connected disabilities on his employability.  The Veteran is presently service-connected as follows:

50 percent:	fracture, frontal bone of skull resulting in loss of 6 cm by 2 1/2 cm of bone
30 percent:	severe disfigurement of face
20 percent:	total left shoulder replacement (formerly left shoulder dislocation/injury with degenerative changes (non-dominant))
10 percent:	traumatic brain injury
 0 percent:	diplopia, far right lateral gaze, minimal
 0 percent:	surgical scar associated with total left shoulder replacement

After review of the medical and lay evidence (including any employment related records), and taking into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities), the reviewer should opine as to whether it is at least as likely as not that the combination of the Veteran's service-connected disabilities renders him unable to secure or follow substantially gainful employment.

A rationale for the conclusion should be expressed, together with appropriate reference to facts found in the claims file.  

3.  After completion of the above, and any other development as may become indicated, re-adjudicate the appeal for TDIU.  If the claim remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

